                                        Case 2:18-bk-20151-ER           Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20                 Desc
                                                                         Main Document     Page 1 of 38



                                          1 SAMUEL R. MAIZEL (Bar No. 189301)                   PAUL J. RICOTTA (admitted pro hac vice)
                                              samuel.maizel@dentons.com                         pricotta@mintz.com
                                          2   TANIA M. MOYRON (Bar No. 235736)                  DANIEL S. BLECK (admitted pro hac vice)
                                              tania.moyron@dentons.com                          dsbleck@mintz.com
                                          3   NICHOLAS A. KOFFROTH (Bar No.                     MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
                                              287854)                                           AND POPEO, P.C.
                                          4   nicholas.koffroth@dentons.com                     One Financial Center
                                              DENTONS US LLP                                    Boston, Massachusetts 02111
                                          5   601 South Figueroa Street, Suite 2500             Tel: (617) 542-6000 / Fax: (617) 542-2241
                                              Los Angeles, California 90017-5704
                                          6   Tel: (213) 623-9300 / Fax: (213) 623-9924         Attorneys for UMB Bank, N.A., as Master Indenture
                                                                                                Trustee and Wells Fargo Bank, National Association,
                                              Attorneys for the Chapter 11 Debtors and          as Indenture Trustee for the 2005 Bonds
                                          7 Debtors In Possession

                                          8                             UNITED STATES BANKRUPTCY COURT
                                                               CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                          9 In re
                                                                                                  Lead Case No. 2:18-bk-20151-ER
                                         10 VERITY HEALTH SYSTEM OF
601 SOUTH FIGUEROA STREET, SUITE 2500




                                                                                                  Jointly administered with:
 LOS ANGELES, CALIFORNIA 90017-5704




                                              CALIFORNIA, INC., et al.,                           Case No. 2:18-bk-20162-ER;
                                         11                                                       Case No. 2:18-bk-20163-ER;
                                                     Debtors and Debtors In Possession.           Case No. 2:18-bk-20164-ER;
         DENTONS US LLP




                                         12
           (213) 623-9300




                                                                                                  Case No. 2:18-bk-20165-ER;
                                                                                                  Case No. 2:18-bk-20167-ER;
                                         13  Affects All Debtors                                 Case No. 2:18-bk-20168-ER;
                                                                                                  Case No. 2:18-bk-20169-ER;
                                         14  Affects O’Connor Hospital                           Case No. 2:18-bk-20171-ER;
                                               Affects Saint Louise Regional Hospital            Case No. 2:18-bk-20172-ER;
                                         15  Affects St. Francis Medical Center                  Case No. 2:18-bk-20173-ER;
                                               Affects St. Vincent Medical Center                Case No. 2:18-bk-20175-ER;
                                         16  Affects Seton Medical Center                        Case No. 2:18-bk-20176-ER;
                                               Affects O’Connor Hospital Foundation              Case No. 2:18-bk-20178-ER;
                                         17  Affects Saint Louise Regional Hospital              Case No. 2:18-bk-20179-ER;
                                                 Foundation                                       Case No. 2:18-bk-20180-ER;
                                         18  Affects St. Francis Medical Center of Lynwood       Case No. 2:18-bk-20181-ER;
                                                 Foundation
                                         19  Affects St. Vincent Foundation                      Chapter 11 Cases
                                               Affects St. Vincent Dialysis Center, Inc.         Hon. Judge Ernest M. Robles
                                         20    Affects Seton Medical Center Foundation          NOTICE OF HEARING AND JOINT MOTION
                                               Affects Verity Business Services                 FOR AN ORDER APPROVING: (I) PROPOSED
                                         21    Affects Verity Medical Foundation                DISCLOSURE STATEMENT; (II) SOLICITATION
                                               Affects Verity Holdings, LLC                     AND VOTING PROCEDURES; (III) NOTICE AND
                                         22    Affects De Paul Ventures, LLC                    OBJECTION PROCEDURES FOR
                                               Affects De Paul Ventures - San Jose Dialysis,    CONFIRMATION OF AMENDED JOINT PLAN;
                                         23     LLC                                              (IV) SETTING ADMINISTRATIVE CLAIMS BAR
                                                                                                 DATE; AND (V) GRANTING RELATED RELIEF;
                                         24                                                      MEMORANDUM OF POINTS AND
                                                       Debtors and Debtors In Possession.        AUTHORITIES IN SUPPORT THEREOF
                                         25
                                                                                                 Hearing Date and Time:
                                         26                                                      Date: [Application for OST filed concurrently
                                                                                                 herewith]
                                         27                                                      Location: Courtroom 1568
                                                                                                             255 E. Temple Street
                                         28                                                                  Los Angeles, CA 90012



                                              US_Active\114919284\V-1
                                        Case 2:18-bk-20151-ER             Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20             Desc
                                                                           Main Document     Page 2 of 38



                                          1            PLEASE TAKE NOTICE that, at the above referenced date, time and location, before
                                          2 the Honorable Ernest M. Robles, United States Bankruptcy Judge, by telephone or, if deemed

                                          3 necessary, in Courtroom 1568 located at 255 E. Temple Street, Los Angeles, California 90012, or

                                          4 as soon thereafter as the Court may hear the matter, the Court shall hold a hearing on the Joint

                                          5 Motion for an Order Approving: (I) Proposed Disclosure Statement; (II) Solicitation And Voting

                                          6 Procedures; (III) Notice And Objection Procedures for Confirmation Of Amended Joint Plan; (IV)

                                          7 Setting Administrative Claims Bar Date; and (V) Granting Related Relief (the “Motion”) filed by

                                          8 Verity Health System of California, Inc. (“VHS”) and the affiliated debtors, the debtors and

                                          9 debtors in possession in the above-captioned chapter 11 bankruptcy cases (collectively, the

                                         10 “Debtors”), and UMB Bank, N.A., as Master Indenture Trustee and Wells Fargo Bank, National
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 Association, as Indenture Trustee for the 2005 Bonds (the “Trustees,” and together with the
         DENTONS US LLP




                                         12 Debtors, the “Movants”). On June 16, 2020, the Debtors, the Prepetition Secured Creditors (as
           (213) 623-9300




                                         13 defined in the Plan) and the Official Committee of Unsecured Creditors (collectively, the “Plan

                                         14 Proponents”) filed the Amended Joint Chapter 11 Plan of Liquidation (Dated June 16, 2020) of

                                         15 the Debtors, the Prepetition Secured Creditors, and the Committee (the “Plan”) and related

                                         16 disclosure statement (the “Disclosure Statement”) filed concurrently herewith.

                                         17            PLEASE TAKE FURTHER NOTICE that the Motion is based upon this Notice, the
                                         18 accompanying Memorandum of Points and Authorities, the Declaration of Richard G. Adcock In

                                         19 Support of Emergency First-Day Motions [Docket No. 8], the record in these cases and all other

                                         20 matters of which this Court may take judicial notice pursuant to Rule 201 of the Federal Rules of

                                         21 Evidence, the arguments of counsel to be made at the hearing, and all other admissible evidence

                                         22 properly brought before the Court at or before the hearing on this Motion, if any.

                                         23            PLEASE TAKE FURTHER NOTICE that any party may review and obtain a copy of
                                         24 the      Motion,      Plan,    and   Disclosure   Statement,   by   visiting   the   following   website

                                         25 https://www.kccllc.net/verityhealth. Parties may also contact and request a copy from: Kurtzman

                                         26 Carson Consultants LLC (“KCC”), the Debtors’ Solicitation Agent, by sending a written request

                                         27 via standard overnight or hand delivery to: Verity Ballot Processing Center, c/o KCC, 222 N.

                                         28 Pacific Coast Highway, Suite 300, El Segundo, CA 90245. Additionally, copies of the Motion,


                                                                                                  2
                                              US_Active\114919284\V-1
                                        Case 2:18-bk-20151-ER           Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20            Desc
                                                                         Main Document     Page 3 of 38



                                          1 Disclosure Statement, and Plan are on file with the Office of the Clerk of the Bankruptcy Court for

                                          2 review during normal business hours and are also available on the KCC website at

                                          3 https//www.kcclle.net/verityhealth.       A copy may also be obtained by e-mail request to:

                                          4 Verityinfo@kccllc.com.

                                          5            PLEASE TAKE FURTHER NOTICE that any party opposing or responding to the
                                          6 Motion must file and serve the response (“Response”), pursuant to Local Bankruptcy Rule 9013-

                                          7 1(f), on the Movants and the Office of the United States Trustee as follows: (i) counsel to the

                                          8 Debtors: Dentons US LLP, 601 South Figueroa Street, Suite 2500, Los Angeles, CA 90017 (Attn:

                                          9 Tania M. Moyron (tania.moyron@dentons.com)); (ii) counsel to the Trustees: Mintz, Levin, Cohn,

                                         10 Ferris, Glovsky and Popeo, P.C., One Financial Center, Boston, MA 02111 (Attn: Daniel S. Bleck
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 and Paul Ricotta (dsbleck@mintz.com, pricotta@mintz.com); and (iii) counsel to the U.S. Trustee,
         DENTONS US LLP




                                         12 Office of the United States Trustee, 915 Wilshire Boulevard, Suite 1850, Los Angeles, California
           (213) 623-9300




                                         13 90017 (Attn: Hatty K. Yip (hatty.yip@usdoj.gov)). A Response must be a complete written

                                         14 statement of all reasons in opposition thereto or in support, declarations and copies of all evidence

                                         15 on which the responding party intends to rely, and any responding memorandum of points and

                                         16 authorities.

                                         17            PLEASE TAKE FURTHER NOTICE that, concurrently herewith, the Debtors are filing
                                         18 an application under Local Bankruptcy Rule 9075-1(b) for this Motion to be heard on shortened-

                                         19 notice on July 2, 2020 at 10:00 a.m. (Pacific Time) (the “Application”). After the Application is

                                         20 ruled on, the Debtors will provide notice of Response and reply deadlines to the Motion. In the

                                         21 Application, the Debtors request that the Court set a Response deadline of June 23, 2020, and set a

                                         22 reply deadline of June 29, 2020, at 12:00 p.m. (Pacific Time).

                                         23            PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-

                                         24 1(h), the failure to file and serve a timely objection to the Motion may be deemed by the Court to

                                         25
                                              be consent to the relief requested therein.
                                         26
                                              ///
                                         27
                                              ///
                                         28


                                                                                              3
                                              US_Active\114919284\V-1
                                        Case 2:18-bk-20151-ER           Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20           Desc
                                                                         Main Document     Page 4 of 38



                                          1 Dated: June 16, 2020                            DENTONS US LLP

                                          2
                                                                                      By: /s/ Tania M. Moyron
                                          3
                                                                                          Samuel R. Maizel
                                          4                                               Tania M. Moyron
                                                                                          Nicholas A. Koffroth
                                          5
                                                                                            Counsel to the Debtors and Debtors In
                                          6                                                 Possession
                                          7

                                          8 Dated: June 16, 2020                            MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
                                                                                            AND POPEO, P.C.
                                          9

                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500




                                                                                      By: /s/ Paul J. Ricotta1
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11                                               Paul J. Ricotta
                                                                                          Daniel S. Bleck
         DENTONS US LLP




                                         12
           (213) 623-9300




                                                                                            Counsel to UMB Bank, N.A., as Master
                                         13                                                 Indenture Trustee and Wells Fargo Bank,
                                                                                            National Association, as Indenture Trustee for
                                         14                                                 the 2005 Bonds
                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23
                                              1
                                         24     Pursuant to the Court’s Amended General Order 20-02, the Debtors (i) are unable to obtain the
                                              foregoing party’s holographic signatures due to a lack of required technology, (ii) obtained the
                                         25   party’s permission to sign this document on the party’s behalf, and (iii) will obtain and file the
                                              holographic signature required pursuant to LBR 9011-1(a) as soon as practicable. See In re
                                         26   Amended Procedures for Public Emergency Related to COVID-19 Outbreak, Amended General
                                              Order 20-02, at ¶ 7 (Bankr. C.D. Cal. Apr. 1, 2020); see also Third Amended General Order 20-
                                         27
                                              02, at ¶ 1 (Bankr. C.D. Cal. May 28, 2020) (extending Amended General Order 20-02 through
                                         28   June 30, 2020).


                                                                                              4
                                              US_Active\114919284\V-1
                                        Case 2:18-bk-20151-ER                  Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20                                                 Desc
                                                                                Main Document     Page 5 of 38



                                          1                                                         TABLE OF CONTENTS
                                          2                                                                                                                                                 Page
                                          3 Table of Authorities .......................................................................................................................... ii

                                          4 II. JURISDICTION, VENUE, AND REQUESTED RELIEF .......................................................... 2

                                          5 III. BACKGROUND ......................................................................................................................... 2

                                          6               A.        General Background. ................................................................................................. 2

                                          7               B.        Events Leadings to the Bankruptcy Cases. ............................................................... 3

                                          8               C.        Appointment of Committee. ...................................................................................... 4

                                          9               D.        The Initial Administrative Claims Bar Date ............................................................. 4

                                         10               E.        The First Plan and Disclosure Statement .................................................................. 5
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 IV. DISCLOSURE STATEMENT AND PLAN .............................................................................. 6
         DENTONS US LLP




                                         12 V. ARGUMENT ............................................................................................................................... 8
           (213) 623-9300




                                         13               A.        The Disclosure Requirements of the Bankruptcy Code ............................................ 8

                                         14               B.        The Proposed Disclosure Statement Meets the Applicable Standards. ................... 10

                                         15 VI. ESTABLISHING PROCEDURES FOR SOLICITATION OF THE PLAN ........................... 12

                                         16               A.        Approval of Form and Manner of Solicitation Package. ........................................ 12

                                         17               B.        Approval of Form and Manner of Confirmation Hearing Notice ........................... 14

                                         18               C.        Establishment of Voting Record Date and Approving of Procedures for
                                                                    Distribution of Solicitation Packages. ..................................................................... 15
                                         19
                                                          D.        Approval of Forms of Ballot ................................................................................... 17
                                         20
                                                          E.        Establishment of Deadline for Receipt of Ballots ................................................... 18
                                         21
                                                          F.        Approval of Procedures for Vote Tabulation .......................................................... 19
                                         22
                                                          G.        Establishment of Deadline and Procedures for Filing Objections to the
                                         23                         Confirmation of the Plan. ........................................................................................ 25

                                         24               H.        Establishing Procedures for the Confirmation Hearing .......................................... 26

                                         25               I.        Establishing Procedures for the Filing of Objections to the Confirmation of
                                                                    the Plan. ................................................................................................................... 27
                                         26
                                               VII. ESTABLISHING AN ADMINISTRATIVE CLAIMS BAR DATE ...................................... 28
                                         27
                                               VIII. CONCLUSION ...................................................................................................................... 30
                                         28


                                                                                                                       i
                                               US_Active\114919284\V-1
                                        Case 2:18-bk-20151-ER                   Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20                                               Desc
                                                                                 Main Document     Page 6 of 38



                                          1                                                      TABLE OF AUTHORITIES
                                                                                                                                                                    Page(s)
                                          2 Cases
                                            In re Arnold,
                                          3
                                                471 B.R. 578 (Bankr. C.D. Cal. 2012) .........................................................................................6
                                          4
                                            In re Art & Architecture Books of the 21st Century,
                                          5     No. 2:13-bk-14135-RK, 2016 WL 1118743 (Bankr. C.D. Cal. Mar. 18, 2016) ..........................6

                                          6 In re Brotby,
                                                303 B.R. 177 (B.A.P. 9th Cir. 2003) ............................................................................................7
                                          7
                                            In re Cal. Fidelity, Inc.,
                                          8     198 B.R. 567 (B.A.P. 9th Cir. 1996) ............................................................................................6
                                          9
                                            In re Dakota Rail Inc.,
                                         10     104 B.R. 138 (Bankr. D. Minn. 1989)..........................................................................................7
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 In re Diversified Inv’rs Fund XVII,
                                                91 B.R. 559 (Bankr. C.D. Cal. 1988) ...........................................................................................7
         DENTONS US LLP




                                         12
           (213) 623-9300




                                            In re Egan,
                                         13     33 B.R. 672 (Bankr. N.D. Ill. 1983) .............................................................................................7
                                         14
                                            Kirk v. Texaco, Inc.,
                                         15    82 B.R. 678 (S.D.N.Y. 1988) .......................................................................................................7

                                         16 Menard-Sanford v. Mabey (In re A.H. Robins Co., Inc.),
                                                880 F.2d 694 (4th Cir. 1989) ........................................................................................................7
                                         17
                                            In re Oxford Homes, Inc.,
                                         18     204 B.R. 264 (Bankr. D. Me. 1997) .............................................................................................7
                                         19 In re PC Liquidation Corp.,

                                         20     383 B.R. 856 (E.D.N.Y. 2008) .....................................................................................................7

                                         21 Tex. Extrusion Corp. v. Lockheed Corp. (In re Tex. Extrusion Corp.),
                                                844 F.2d 1142 (5th Cir. 1988) ......................................................................................................7
                                         22
                                            In re Zenith Elec. Corp.,
                                         23     241 B.R. 92 (Bankr. D. Del. 1999) ..............................................................................................7
                                         24 Statutes and Rules

                                         25 11 U.S.C. § 101(5) ...........................................................................................................................18

                                         26
                                               11 U.S.C. § 105 ..................................................................................................................................2
                                         27
                                               11 U.S.C. § 327 ..................................................................................................................................2
                                         28


                                                                                                                       ii
                                               US_Active\114919284\V-1
                                        Case 2:18-bk-20151-ER                   Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20                                               Desc
                                                                                 Main Document     Page 7 of 38



                                          1 11 U.S.C. § 328 ..................................................................................................................................2

                                          2 11 U.S.C. § 502 ................................................................................................................................19

                                          3 11 U.S.C. § 1107 ................................................................................................................................2

                                          4 11 U.S.C. § 1108 ................................................................................................................................2

                                          5
                                               11 U.S.C. § 1125 ................................................................................................................2, 6, 10, 11
                                          6
                                               11 U.S.C. § 1125(a) ................................................................................................................1, 5, 6, 7
                                          7
                                               11 U.S.C. § 1126 ........................................................................................................2, 12, 13, 16, 19
                                          8
                                               11 U.S.C. § 1129(a) ....................................................................................................................21, 22
                                          9
                                               28 U.S.C. § 157 ..................................................................................................................................1
                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                               28 U.S.C. § 1334 ................................................................................................................................1
                                         11
         DENTONS US LLP




                                               28 U.S.C. § 1408 ................................................................................................................................1
                                         12
           (213) 623-9300




                                         13 28 U.S.C. § 1409 ................................................................................................................................1

                                         14 Other Authorities

                                         15 Fed. R. Bankr. P. 2002 .........................................................................................................14, 15, 23

                                         16 Fed. R. Bankr. P. 3016(c) ...................................................................................................................8

                                         17 Fed. R. Bankr. P. 3017(c) ...........................................................................................................15, 22

                                         18 Fed. R. Bankr. P. 3017(d)......................................................................................................... passim

                                         19
                                               Fed. R. Bankr. P. 3018 ...............................................................................................................18, 19
                                         20
                                               Fed. R. Bankr. P. 3018(a) ...............................................................................................13, 16, 17, 19
                                         21
                                               Fed. R. Bankr. P. 3020(b).................................................................................................................24
                                         22
                                               Local Bankruptcy Rules 2002-1 .........................................................................................................2
                                         23
                                               Local Bankruptcy Rule 3018-1 ....................................................................................................2, 22
                                         24
                                               Other Authorities
                                         25
                                               H.R. Rep. No. 595, at 408-09, 95th Cong. (1st Sess. 1977)...............................................................7
                                         26

                                         27

                                         28


                                                                                                                      iii
                                               US_Active\114919284\V-1
                                        Case 2:18-bk-20151-ER            Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20           Desc
                                                                          Main Document     Page 8 of 38



                                          1                             MEMORANDUM OF POINTS AND AUTHORITIES
                                          2                                                   I.
                                          3                                           INTRODUCTION
                                          4            Verity Health System of California, Inc. (“VHS”) and the affiliated debtors, the debtors

                                          5 and debtors in possession in the above-captioned chapter 11 bankruptcy cases (each a “Debtor”

                                          6 and, collectively, the “Debtors”), and UMB Bank, N.A., as Master Indenture Trustee and Wells

                                          7 Fargo Bank, National Association, as Indenture Trustee for the 2005 Bonds (together with the

                                          8 Debtors, the “Movants”), request (the “Motion”) approval of (i) the Disclosure Statement

                                          9 Describing Amended Joint Chapter 11 Plan Of Liquidation (Dated June 16, 2020) of the Debtors,

                                         10 the Prepetition Secured Creditors, and the Committee (the “Disclosure Statement”)1 filed
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 concurrently herewith, (ii) the solicitation and voting procedures proposed herein, (iii) the
         DENTONS US LLP




                                         12 proposed notice and objection procedures for confirmation of the Amended Joint Chapter 11 Plan
           (213) 623-9300




                                         13 Of Liquidation (Dated June 16, 2020) of the Debtors, the Prepetition Secured Creditors, and the

                                         14 Committee (the “Plan”) filed concurrently herewith, and (iv) granting related relief as set forth

                                         15 more fully herein. In support of the Motion, the Movants refer to the Declaration of Richard G.

                                         16 Adcock In Support of Emergency First-Day Motions [Docket No. 8] (the “First-Day Declaration”).

                                         17 Concurrently herewith, the Debtors have filed an application for an order setting the hearing on

                                         18 this Motion on shortened notice. The Movants respectfully submit that Disclosure Statement

                                         19 contains “adequate information,” as that phrase is defined in § 1125(a)(1), 2 and, thus, request the

                                         20 Court grant the Motion.

                                         21

                                         22

                                         23
                                              1
                                             Capitalized terms not otherwise defined herein have the same definitions set forth in the
                                         24 Disclosure Statement.

                                         25   2
                                              Unless specified otherwise, all chapter and section references are to title 11 of the United States
                                            Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), and all “Bankruptcy Rule” references
                                         26
                                            are to the Federal Rules of Bankruptcy Procedure. All “Local Bankruptcy Rule” references are to
                                         27 the Local Bankruptcy Rules for the United States Bankruptcy Court for the Central District of
                                            California.
                                         28

                                              US_Active\114919284\V-1                     1
                                        Case 2:18-bk-20151-ER             Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20             Desc
                                                                           Main Document     Page 9 of 38



                                          1                                                      II.
                                          2                             JURISDICTION, VENUE, AND REQUESTED RELIEF
                                          3            The Bankruptcy Court has jurisdiction pursuant to 28 U.S.C. §§ 157 and 1334. This matter

                                          4 is a core proceeding under 28 U.S.C. § 157(b)(2).

                                          5            Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                          6            The statutory predicates for the relief sought herein are §§ 105, 1125, and 1126;

                                          7 Bankruptcy Rules 2002, 3016, 3017, 3018, and 3020; and Local Bankruptcy Rules 2002-1, 3017-

                                          8 1, and 3018-1.

                                          9                                                      III.
                                         10                                              BACKGROUND
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 A.         General Background.
         DENTONS US LLP




                                         12            1.       On August 31, 2018 (the “Petition Date”), each of the Debtors filed a voluntary
           (213) 623-9300




                                         13 petition for relief under the Bankruptcy Code (the “Cases”). The Cases are jointly administered

                                         14 before the Bankruptcy Court. See Docket No. 17. Since the Petition Date, the Debtors have been

                                         15 operating their businesses as debtors in possession pursuant to §§ 1107 and 1108.

                                         16            2.       Debtor VHS, a California nonprofit public benefit corporation, is the sole corporate

                                         17 member of the following five Debtor California nonprofit public benefit corporations that, on the

                                         18 Petition Date, operated six acute care hospitals: O’Connor Hospital (“OCH”), Saint Louise

                                         19 Regional Hospital (“SLRH”), St. Francis Medical Center (“SFMC”), St. Vincent Medical Center

                                         20 (“SVMC”), Seton Medical Center (“SMC”), and Seton Medical Center Coastside (“Seton

                                         21 Coastside” and, together with OCH, SLRH, SFMC, and SVMC, the “Hospitals”). SMC and Seton

                                         22 Coastside (collectively, “Seton”) operated under one consolidated acute care hospital license.

                                         23            3.       VHS, the Hospitals, and their affiliated entities (collectively, “Verity Health

                                         24 System”) have operated as a nonprofit health care system, with approximately 1,680 inpatient

                                         25 beds, six active emergency rooms, a trauma center, eleven medical office buildings, and a host of

                                         26 medical specialties, including tertiary and quaternary care. See First-Day Decl., at 4, ¶ 12. The

                                         27 scope of the services provided by the Verity Health System are exemplified by the fact that in

                                         28

                                              US_Active\114919284\V-1                        2
                                        Case 2:18-bk-20151-ER           Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20            Desc
                                                                         Main Document    Page 10 of 38



                                          1 2017, the Hospitals provided medical services to over 50,000 inpatients and approximately

                                          2 480,000 outpatients. Id., at 4, ¶ 12.

                                          3            4.       Additional background facts on the Debtors, including an overview of the Debtors’

                                          4 business, historical operations, capital structure, employment plans, prior restructuring efforts and

                                          5 liquidity issues that led to these chapter 11 Cases are contained in the First-Day Declaration.

                                          6 Below is an abbreviated description of major historical events that preceded the chapter 11 filing.

                                          7 B.         Events Leadings to the Bankruptcy Cases.
                                          8            5.       Between 1995 and 2015, the Hospitals incurred substantial operating losses.

                                          9 During that time period, Daughters of Charity of St. Vincent de Paul, Province of the West (the

                                         10 “Daughters of Charity”) and the Daughters of Charity Health System (“DCHS”) attempted to find
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 a solution which would resolve the operating losses, either through a sale of some or all of the
         DENTONS US LLP




                                         12 hospitals or a merger with a more financially sound partner. These efforts were not successful,
           (213) 623-9300




                                         13 and the health system’s losses continued to mount.

                                         14            6.       In 2015, DCHS marketed the health system for sale and focused on offers that

                                         15 maintained the system as a whole, including the assumption of all existing obligations. In July

                                         16 2015, the DCHS Board of Directors selected BlueMountain Capital Management LLC

                                         17 (“BlueMountain”), a private investment firm, to recapitalize its operations and transition

                                         18 leadership of the health system to the new Verity Health System (the “BlueMountain

                                         19 Transaction”). In connection with the BlueMountain Transaction, BlueMountain agreed to make a

                                         20 capital infusion of $100 million, arrange loans for another $160 million to the system, and manage

                                         21 operations, with an option to buy the health system at a future time. In addition, the parties

                                         22 entered into a System Restructuring and Support Agreement (the “Restructuring Agreement”).

                                         23 DCHS’ name was changed to VHS, and Integrity Healthcare, LLC (“Integrity”) was formed to

                                         24 carry out the management services under a new management agreement.

                                         25            7.       On December 3, 2015, the California Attorney General (the “Attorney General”)

                                         26 approved the BlueMountain Transaction, subject to certain conditions. The Attorney General

                                         27 conditions were imposed for periods ranging from 5 to 15 years, and included, inter alia, limits on

                                         28

                                              US_Active\114919284\V-1                       3
                                        Case 2:18-bk-20151-ER           Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20            Desc
                                                                         Main Document    Page 11 of 38



                                          1 transfers of control; maintenance of specific health services and specific bed counts; required

                                          2 participation in Medicare and Medi-Cal programs; and required levels of charity care.

                                          3            8.       Under the Restructuring Agreement, VHS, OCH, SLRH, SFMC, SVMC, and

                                          4 Seton, were converted from religious corporations to public benefit corporations.

                                          5            9.       Despite BlueMountain’s infusion of cash and retention of various consultants and

                                          6 experts to assist in improving cash flow and operations, the health system continued to incur

                                          7 losses.

                                          8            10.      In July 2017, NantWorks, LLC acquired a controlling stake in Integrity, and

                                          9 brought in a new CEO, CFO, and COO. NantWorks also loaned another $148 million to the

                                         10 Debtors.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11            11.      Despite the infusion of capital and new management, losses continued to mount to
         DENTONS US LLP




                                         12 approximately $175 million annually on a cash flow basis. It soon became apparent that the
           (213) 623-9300




                                         13 problems facing the Verity Health System were too large to solve without a formal, court-

                                         14 supervised restructuring,

                                         15            12.      Accordingly, the Debtors commenced these Cases with the objective of protecting

                                         16 the original legacy of the Daughters of Charity to the maximum extent possible. The Debtors

                                         17 pursued a strategy to retire debt incurred over the past 18 years so the Hospital facilities and work

                                         18 force can continue their critical operations under new ownership and leadership without the

                                         19 accumulated crisis of the past.

                                         20 C.         Appointment of Committee.
                                         21            13.      On September 17, 2018, the Office of the United States Trustee appointed an

                                         22 Official Committee of Unsecured Creditors (the “Committee”) in the Debtors’ Cases. [Docket No.

                                         23 197].

                                         24 D.         The Initial Administrative Claims Bar Date
                                         25            14.      On August 8, 2019, the Debtors filed a motion [Docket No. 2878] to set an

                                         26 administrative claims bar date for certain claims arising under § 503(b)(1), which the Debtors

                                         27 supplemented [Docket Nos. 2929, 2958]. On August 28, 2019, the Court entered an order [Docket

                                         28 No. 2961] granting the motion and setting October 7, 2019 as the interim administrative claims bar

                                              US_Active\114919284\V-1                       4
                                        Case 2:18-bk-20151-ER           Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20           Desc
                                                                         Main Document    Page 12 of 38



                                          1 date (the “Initial Administrative Claims Bar Date”) for claims, as that term is defined in § 101(5),

                                          2 against the Debtors or the Debtors’ estates pursuant to §§ 503(b) and 507(a)(2), that were incurred,

                                          3 accrued or arose during the period from and after the Petition Date, which was August 31, 2018,

                                          4 through the Initial Administrative Claims Bar Date, including, but not limited to, (i) the actual,

                                          5 necessary costs and expenses of preserving the Debtors’ estates and operating the business of the

                                          6 Debtors, including wages, salaries, payments or commissions for services rendered after the

                                          7 commencement of the chapter 11 cases and (ii) claims or causes of action arising after the Petition

                                          8 Date, including obligations due vendors, alleged personal injuries, medical malpractice and

                                          9 employment law claims, among others, whether or not such claim is reduced to judgment,

                                         10 liquidated, unliquidated, fixed, contingent, insured or uninsured, matured, unmatured, disputed,
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 undisputed, legal, equitable, secured or unsecured. On September 4, 2019, the Debtors filed a
         DENTONS US LLP




                                         12 notice [Docket No. 3006] of the Initial Administrative Claims Bar Date (the “Initial
           (213) 623-9300




                                         13 Administrative Claims Bar Date Notice”).

                                         14 E.         The First Plan and Disclosure Statement
                                         15            15.      On September 3, 2019, the Debtors filed a proposed plan of liquidation [Docket

                                         16 No. 2993] and corresponding disclosure statement [Docket No. 2994], the terms of which were

                                         17 contingent on the closing of the sale of the Debtors’ remaining operating hospitals to Strategic

                                         18 Global Management, Inc. (“SGM”). On September 4, 2019, the Debtors filed a motion [Docket

                                         19 No. 2995] for an order approving (1) the disclosure statement and (2) solicitation, voting, and

                                         20 objection procedures relating to the plan. On December 26, 2019, after SGM failed to close the

                                         21 sale, the Court entered an order [Docket No. 3859] vacating the continued hearing on the motion

                                         22 to approve the prior disclosure statement.

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                              US_Active\114919284\V-1                      5
                                        Case 2:18-bk-20151-ER           Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20            Desc
                                                                         Main Document    Page 13 of 38



                                          1                                                    IV.
                                          2                                DISCLOSURE STATEMENT AND PLAN
                                          3            Concurrently herewith, the Debtors, the Committee, and the Prepetition Secured Creditors 3

                                          4 (collectively, the “Plan Proponents”) filed the proposed Plan and related Disclosure Statement.

                                          5 The Plan Proponents worked diligently with their advisors to prepare the Plan, which maximizes

                                          6 value for the estates for the benefit of creditors. The Plan essentially implements a comprehensive

                                          7 settlement and compromise between the holders of the Secured 2005 Revenue Bond Claims, the

                                          8 Debtors and the Committee, which enables the Plan to become effective in these Chapter 11 Cases

                                          9 immediately after the sale of the Debtors’ remaining Hospital assets, ends the incurrence and

                                         10 expenditure of continuing administrative expenses of the Debtors, permits cash payments to be
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 made to certain creditors on or about the Effective Date of the Plan and thereafter, and resolves the
         DENTONS US LLP




                                         12 remaining litigation pending against the Prepetition Secured Creditors in these proceedings.
           (213) 623-9300




                                         13 Further, the Plan Proponents concluded, after a careful analysis of the Debtors’ complex corporate

                                         14 and financial structure, that a single plan of liquidation contemplating the “deemed” substantive

                                         15 consolidation of all Debtors—rather than seventeen separate plans—will maximize value and

                                         16 avoid unnecessary costs and potential litigation. Thus, as more fully described in the Disclosure

                                         17 Statement, the Plan provides for the “deemed” substantive consolidation of the Debtors solely for

                                         18 purposes of implementation of the Plan and distributions to creditors otherwise in accordance with

                                         19 the Bankruptcy Code’s distribution and classification provisions.         The Disclosure Statement

                                         20 describes further facts and legal bases that support substantive consolidation.

                                         21            As set forth in the Disclosure Statement, the Plan Proponents (i) anticipate the net sale

                                         22 proceeds of the sales of the Hospitals will be the primary source of funding for distributions under

                                         23 the Plan, and (ii) also anticipate other sources of recovery, including, but not limited to, recovery

                                         24

                                         25
                                              3
                                              The Prepetition Secured Creditors are UMB Bank, N.A., as Master Trustee, Wells Fargo Bank,
                                         26
                                            National Association, as 2005 Revenue Bonds Trustee, U.S. Bank, National Association as 2015
                                         27 Notes Trustee and 2017 Notes Trustee, Verity MOB Financing LLC and Verity MOB Financing
                                            II, LLC.
                                         28

                                              US_Active\114919284\V-1                      6
                                        Case 2:18-bk-20151-ER           Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20            Desc
                                                                         Main Document    Page 14 of 38



                                          1 of certain receivables and fees after the Effective Date and the net proceeds of Causes of Action,

                                          2 including Avoidance Actions, to be pursued by the Liquidating Trust.

                                          3            The Movants propose the following key dates in connection with the approval of the

                                          4 Disclosure Statement and confirmation of the Plan: 4

                                          5       Event Date/Deadline                          Event Date/Deadline
                                                  Disclosure Statement Objection Deadline      June 23, 2020
                                          6       Deadline to File Reply to Disclosure         June 29, 2020 at 12:00 p.m. (Pacific Time)
                                                  Statement Objections
                                          7       Disclosure Statement Hearing                 July 2, 2020 at 10:00 a.m. (Pacific Time)
                                                  Voting Record Date                           July 2, 2020
                                          8
                                                  Entry of Disclosure Statement Order          July 2, 2020
                                          9       Solicitation Commencement Deadline5          July 9, 2020
                                                  Deadline to Object or to File a Motion to    July 23, 2020
                                         10       Estimate Claims for Voting Purposes
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                                  Voting Objection Deadline                    July 23, 2020
                                         11       Administrative Claims Bar Date               July 29, 2020
                                                  Voting Deadline                              July 30, 2020 at 4:00 p.m. (Pacific Time)
         DENTONS US LLP




                                         12       Confirmation Objection Deadline              July 30, 2020
           (213) 623-9300




                                                  Deadline to File Tabulation Report,          August 5, 2020
                                         13       Memorandum of Law in Support of
                                                  Confirmation, Proposed Confirmation Order
                                         14       and Response to Objections to the
                                                  Confirmation
                                         15       Confirmation Hearing                         August 12, 2020 at 10:00 a.m. (Pacific Time)
                                         16            The Movants respectfully request entry of an order: (i) approving the Disclosure Statement
                                         17 as containing “adequate information,” as that term is defined in § 1125(a)(1); (ii) establishing

                                         18 procedures for solicitation and tabulation of votes to accept or reject the Plan, including (a)

                                         19 approving the form and manner of the solicitation packages, (b) approving the form and manner of

                                         20 notice of the hearing to confirm the Plan, (c) establishing a voting record date and approving

                                         21 procedures for distributing the solicitation packages, (d) approving the forms of ballots, (e)

                                         22
                                              4
                                         23   The Debtors filed an application for an order setting the hearing on this Motion on shortened
                                            notice contemporaneously herewith. The dates set forth herein are subject to the Court’s ruling on
                                         24 the Debtors’ application and the Court’s availability with respect to the proposed confirmation
                                            schedule.
                                         25
                                            5
                                              The solicitation commencement deadline, and subsequent deadlines, are contingent on the date
                                         26
                                            of the entry of the order approving the Disclosure Statement. For purposes of this proposed
                                         27 timeline, the Movants assume entry of the order approving the Disclosure Statement on July 2,
                                            2020.
                                         28

                                              US_Active\114919284\V-1                      7
                                        Case 2:18-bk-20151-ER           Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20                Desc
                                                                         Main Document    Page 15 of 38



                                          1 establishing the deadline for the receipt of ballots, and (f) approving procedures for tabulating

                                          2 acceptances and rejections of the Plan; (iii) establishing procedures with respect to, and the

                                          3 deadline for filing objections to, the confirmation of the Plan; (iv) fixing July 29, 2020, (the

                                          4 “Administrative Claims Bar Date”) as the deadline for holders of Administrative Claims to file

                                          5 requests for payment of Administrative Claims arising, or anticipated to arise, between the Initial

                                          6 Administrative Claims Bar Date and August 12, 2020 (the “Administrative Claim Period”), and

                                          7 (v) granting related relief.

                                          8                                                      V.
                                          9                                                ARGUMENT
                                         10 A.         The Disclosure Requirements of the Bankruptcy Code
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11            Pursuant to § 1125, a plan proponent must provide holders of impaired claims with
         DENTONS US LLP




                                         12 “adequate information” regarding a proposed chapter 11 plan. In that regard, § 1125(a)(1)
           (213) 623-9300




                                         13 provides in pertinent part that:

                                         14                     “adequate information” means information of a kind, and in
                                                                sufficient detail, as far as is reasonably practicable in light of the
                                         15                     nature and history of the debtor and the condition of the debtor’s
                                                                books and records, including a discussion of the potential material
                                         16
                                                                Federal tax consequences of the plan to the debtor, any successor to
                                         17                     the debtor, and a hypothetical investor typical of the holders of
                                                                claims or interests in the case, that would enable such a hypothetical
                                         18                     investor of the relevant class to make an informed judgment about
                                                                the plan . . . .
                                         19

                                         20 11 U.S.C. § 1125(a)(1). Thus, a disclosure statement must, as a whole, provide information that is

                                         21 reasonably designed to permit an informed judgment by impaired creditors or equity or other

                                         22 interest holders entitled to vote on a plan. See In re Cal. Fidelity, Inc., 198 B.R. 567, 571 (B.A.P.

                                         23 9th Cir. 1996) (“At a minimum, § 1125(b) seeks to guarantee that a creditor receives adequate

                                         24 information about the plan before the creditor is asked for a vote.”); In re Art & Architecture

                                         25 Books of the 21st Century, No. 2:13-bk-14135-RK, 2016 WL 1118743, at *14 (Bankr. C.D. Cal.

                                         26 Mar. 18, 2016) (“The primary purpose of a disclosure statement is to give creditors and interest

                                         27 holders the information they need to decide whether to accept the plan.”) (citing Captain Blythers,

                                         28

                                              US_Active\114919284\V-1                        8
                                        Case 2:18-bk-20151-ER           Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20            Desc
                                                                         Main Document    Page 16 of 38



                                          1 Inc. v. Thompson (In re Captain Blythers, Inc.), 311 B.R. 530, 537 (B.A.P. 9th Cir. 2004)); In re

                                          2 Arnold, 471 B.R. 578, 584-85 (Bankr. C.D. Cal. 2012).

                                          3            In examining the adequacy of the information contained in a disclosure statement, the

                                          4 Bankruptcy Court has broad discretion. See Art & Architecture Books of the 21st Century, 2016

                                          5 WL 1118743, at *14 (“Bankruptcy judges have broad discretion in reviewing disclosure

                                          6 statements and what constitutes adequate information and any particular instance will develop on a

                                          7 case-by-case basis.”); In re Brotby, 303 B.R. 177, 193 (B.A.P. 9th Cir. 2003) (same); Kirk v.

                                          8 Texaco, Inc., 82 B.R. 678, 682 (S.D.N.Y. 1988) (“The legislative history could hardly be more

                                          9 clear in granting broad discretion to bankruptcy judges under § 1125(a)”); Menard-Sanford v.

                                         10 Mabey (In re A.H. Robins Co., Inc.), 880 F.2d 694, 696 (4th Cir. 1989); Tex. Extrusion Corp. v.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 Lockheed Corp. (In re Tex. Extrusion Corp.), 844 F.2d 1142, 1157 (5th Cir. 1988); see also In re
         DENTONS US LLP




                                         12 Oxford Homes, Inc., 204 B.R. 264, 269 (Bankr. D. Me. 1997) (Congress intentionally drew vague
           (213) 623-9300




                                         13 contours of what constitutes adequate information so that bankruptcy courts may exercise

                                         14 discretion to tailor them to each case’s particular circumstances); In re Dakota Rail Inc., 104 B.R.

                                         15 138, 143 (Bankr. D. Minn. 1989) (a bankruptcy court has “wide discretion to determine . . .

                                         16 whether a disclosure statement contains adequate information, without burdensome, unnecessary,

                                         17 and cumbersome detail”).

                                         18            Accordingly, the determination of whether a disclosure statement contains adequate

                                         19 information is to be made on a case-by-case basis, focusing on the unique facts and circumstances

                                         20 of each case. See In re Diversified Inv’rs Fund XVII, 91 B.R. 559, 561 (Bankr. C.D. Cal. 1988)

                                         21 (“According to the legislative history, the parameters of what constitutes adequate information are

                                         22 intended to be flexible.”); see also In re PC Liquidation Corp., 383 B.R. 856 at 866 (E.D.N.Y.

                                         23 2008); In re Tex. Extrusion Corp., 844 F.2d 1142, 1157 (5th Cir. 1988) (“The determination is

                                         24 largely within the discretion of the bankruptcy court.”); In re Egan, 33 B.R. 672, 674-75 (Bankr.

                                         25 N.D. Ill. 1983). This discretion provides flexibility and facilitates the effective reorganization of

                                         26 the different types of chapter 11 debtors by accommodating the varying circumstances

                                         27 accompanying chapter 11 cases. See H.R. REP. NO. 595, at 408-09, 95th Cong. (1st Sess. 1977).

                                         28

                                              US_Active\114919284\V-1                     9
                                        Case 2:18-bk-20151-ER            Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20                 Desc
                                                                          Main Document    Page 17 of 38



                                          1            The determination of whether adequate information has been provided should take account

                                          2 of the expertise and resources, including outside advisors and relevant information already

                                          3 possessed or publicly available, of the hypothetical investor of each class of claims or interests

                                          4 from which classes the acceptance or rejection of the Plan is solicited after the commencement of

                                          5 the cases. See In re Zenith Elec. Corp., 241 B.R. 92, 99-100 (Bankr. D. Del. 1999).

                                          6 B.         The Proposed Disclosure Statement Meets the Applicable Standards.
                                          7            The Disclosure Statement provides “adequate information” to allow holders of Claims in

                                          8 the Voting Classes (as defined below) to make an informed decision about whether to vote to

                                          9 accept or reject the Plan. Specifically, the Disclosure Statement contains a number of categories

                                         10 of information that courts consider “adequate information,” including:
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11                     (i)      An overview of the Plan (see Disclosure Statement, Sections II and VI);
         DENTONS US LLP




                                         12                     (ii)     The corporate structure and indebtedness of the Debtors (see id., Sections
           (213) 623-9300




                                                                         III.C., IV);
                                         13
                                                                (iii)    The operation of the Debtors’ business (see id., Sections III, IV);
                                         14

                                         15                     (iv)     Key events leading to the commencement of the Chapter 11 Cases (see
                                                                         id., Section IV);
                                         16
                                                                (v)      Significant events that occurred during the Chapter 11 Cases (see id.,
                                         17                              Section V);
                                         18                     (vi)     Information regarding Litigation (see Section V);
                                         19                     (vii)    Financial information that would be relevant to determinations of whether
                                                                         to accept or reject the Plan (see id., Section VI);
                                         20

                                         21                     (viii)   Tax consequences of the Plan (see id., Sections X, XI);

                                         22                     (ix)     Risk factors affecting the Plan and the Debtors (see id., Section XIV);

                                         23                     (x)      Requirements for confirmation of the Plan (see id., Section XIII);

                                         24                     (xi)     A liquidation analysis under chapter 7 of the Bankruptcy Code (see id.,
                                                                         Section XIII at K); and
                                         25
                                                                (xii)    Description of Plan Releases (see id., Section IX).
                                         26

                                         27            The Disclosure Statement also provides adequate notice of the release, exculpation, and

                                         28 injunction provisions in the Plan. Pursuant to Bankruptcy Rule 3016(c), “[i]f a plan provides for

                                              US_Active\114919284\V-1                         10
                                        Case 2:18-bk-20151-ER           Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20           Desc
                                                                         Main Document    Page 18 of 38



                                          1 an injunction against conduct not otherwise enjoined under the Code, the plan and disclosure

                                          2 statement [must] describe in specific and conspicuous language all acts to be enjoined and identify

                                          3 the entities that would be subject to the injunction.” FED. R. BANKR. P. 3016(c). The Disclosure

                                          4 Statement provides a detailed description of releases and exculpations to be provided under the

                                          5 Plan. See Disclosure Statement, § IX.B., C., D.

                                          6            Furthermore, the Disclosure Statement provides an analysis of the alternatives to

                                          7 confirmation and consummation of the Plan, which demonstrates that an impaired claimant or

                                          8 interest holder that does not accept the Plan will receive or retain under the Plan property of a

                                          9 value greater than the amount that such holder would receive or retain if the Debtors were forced

                                         10 to liquidate under chapter 7 of the Bankruptcy Code. See id., § XIII.K. (setting forth the Debtors’
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 liquidation analysis). Accordingly, the Plan Proponents recommend that holders of claims eligible
         DENTONS US LLP




                                         12 to vote on the Plan vote to accept the Plan because it is the most efficient and effective means to
           (213) 623-9300




                                         13 provide remaining recoveries to holders of claims against the Debtors’ estates.

                                         14            The Disclosure Statement also contains a detailed description of means of implementation,

                                         15 which includes the “deemed” substantive consolidation of the Debtors and the applicable factors

                                         16 and legal basis. The Disclosure Statements sets forth adequate information concerning (i) the

                                         17 legal requirements to establish deemed substantive consolidation, and (ii) the factual bases

                                         18 supporting the Plan Proponents’ request for deemed substantive consolidation. It also provides

                                         19 notice that the Disclosure Statement and Plan shall be deemed a motion requesting that the

                                         20 Bankruptcy Court approve the deemed substantive consolidation contemplated by the Plan at the

                                         21 Confirmation Hearing, unless otherwise separately scheduled. See Disclosure Statement, Section

                                         22 XV.

                                         23            Additionally, the Disclosure Statement sets forth the effect of deemed substantive

                                         24 consolidation and the facts of the cases that satisfy the standard for deemed substantive

                                         25 consolidation in the Ninth Circuit. The facts relevant to the Ninth Circuit analysis and identified

                                         26 in the Disclosure Statement include: (i) the impact of the conditions imposed by the Attorney

                                         27 General and the extent to which the conditions required that the Debtors act as a single economic

                                         28 unit; (ii) the manner in which the Debtors booked significant transfers on their general account

                                              US_Active\114919284\V-1                     11
                                        Case 2:18-bk-20151-ER           Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20                  Desc
                                                                         Main Document    Page 19 of 38



                                          1 ledgers between entities and the effect the claims will have on recoveries among the unsecured

                                          2 creditors of each Debtor; (iii) the issues raised by reconciliation of claims and the allocation of

                                          3 liabilities among the Debtors; (iv) the Debtors’ lending and business relationships with the

                                          4 creditors and the extent to which the Debtors dealt with creditors as a single enterprise; and

                                          5 (v) facts reflecting the extent to which the proposed deemed substantive consolidation is

                                          6 administratively convenient and benefits creditors.             Accordingly, the Disclosure Statement

                                          7 contains the pertinent information necessary for holders of impaired claims to make an informed

                                          8 decision about whether to vote to accept or reject the Plan, including, among other things,

                                          9 information regarding the effect and basis for the Plan Proponents’ request for deemed substantive

                                         10 consolidation.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11            The Movants respectfully submit that the Disclosure Statement complies with all aspects
         DENTONS US LLP




                                         12 of § 1125. The Movants will demonstrate at the hearing to approve the Disclosure Statement that
           (213) 623-9300




                                         13 the Disclosure Statement addresses the information set forth above in a manner that provides

                                         14 holders of impaired unsecured claims that are entitled to vote to accept or reject the Plan with

                                         15 adequate information within the meaning of § 1125 and should therefore be approved.

                                         16                                                       VI.
                                         17               ESTABLISHING PROCEDURES FOR SOLICITATION OF THE PLAN
                                         18 A.         Approval of Form and Manner of Solicitation Package.
                                         19            Bankruptcy Rule 3017(d) sets forth the materials that must be provided to holders of

                                         20 claims for the purpose of soliciting their votes and providing adequate notice of the hearing on

                                         21 confirmation of a plan of reorganization:

                                         22                     Upon approval of a disclosure statement,––except to the extent that
                                                                the court orders otherwise with respect to one or more unimpaired
                                         23                     classes of creditors or equity security holders––the debtor in
                                                                possession, trustee, proponent of the plan, or clerk as the court orders
                                         24
                                                                shall mail to all creditors and equity security holders, and in a
                                         25                     chapter 11 reorganization case shall transmit to the United States
                                                                trustee:
                                         26
                                                                (1)     the plan or a court-approved summary of the plan;
                                         27
                                                                (2)     the disclosure statement approved by the court;
                                         28

                                              US_Active\114919284\V-1                        12
                                        Case 2:18-bk-20151-ER           Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20                    Desc
                                                                         Main Document    Page 20 of 38



                                          1
                                                                (3)     notice of the time within which acceptances and rejections of
                                          2                             the plan may be filed; and
                                          3
                                                                (4)     any other information as the court may direct, including any
                                          4                             court opinion approving the disclosure statement or a court-
                                                                        approved summary of the opinion.
                                          5
                                                                In addition, notice of the time fixed for filing objections and the
                                          6                     hearing on confirmation shall be mailed to all creditors and equity
                                                                security holders in accordance with Rule 2002(b), and a form of
                                          7
                                                                ballot conforming to the appropriate Official Form shall be mailed to
                                          8                     creditors and equity security holders entitled to vote on the plan . . . .

                                          9 FED. R. BANKR. P. 3017(d).

                                         10            As further discussed below, if the Bankruptcy Court approves the Disclosure Statement as
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 containing adequate information pursuant to § 1125, the Debtors propose to distribute by First
         DENTONS US LLP




                                         12 Class Mail to holders of claims in the classes entitled to vote on the Plan (the “Voting Classes”) 6
           (213) 623-9300




                                         13 the Confirmation Hearing Notice (as defined below), as well as a package containing solicitation

                                         14 materials (the “Solicitation Package”) including:

                                         15                     a)      the Bankruptcy Court’s Order approving the Disclosure Statement (the
                                                                        “Disclosure Statement Order”), excluding the exhibits attached thereto;
                                         16
                                                                b)      the applicable ballot (a “Ballot”), the proposed forms of which will be filed
                                         17                             with the Court as a supplement to this Motion, together with a pre-paid, pre-
                                         18                             addressed return envelope and, either paper copies of or electronic copies in
                                                                        “pdf” format on a CD-ROM or USB flash drive containing the Disclosure
                                         19                             Statement (with the Plan and other exhibits attached thereto); and

                                         20                     c)      any supplemental documents filed with the Bankruptcy Court and such
                                                                        other materials as the Bankruptcy Court may direct, including any letters in
                                         21                             support of the Plan.
                                         22

                                         23   6
                                             The Voting Classes consist of Classes 2 (Secured 2017 Revenue Notes Claims), 3 (Secured 2015
                                         24 Notes Revenue Claims), 4 (Secured 2005 Revenue Bonds Claims), 5 (Secured MOB Financing
                                            Claims), 6 (Secured MOB II Financing Claims), 7 (Secured Mechanics Lien Claims), 8 (General
                                         25 Unsecured Claims), 9 (Insured Claims), and 10 (2016 Data Breach Claim). Class 11
                                            (Subordinated General Unsecured Claims) and Class 12 (Interests) are deemed to reject the Plan,
                                         26
                                            and, therefore, not entitled to vote. Similarly, Class 1A (Priority Non-Tax Claims) and Class 1B
                                         27 (Secured PACE Financing Claims) are deemed not impaired, and, therefore, deemed to accept the
                                            Plan and not entitled to vote.
                                         28

                                              US_Active\114919284\V-1                         13
                                        Case 2:18-bk-20151-ER           Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20            Desc
                                                                         Main Document    Page 21 of 38



                                          1            The Movants submit that such materials and manner of service satisfy the requirements of

                                          2 Bankruptcy Rule 3017(d).

                                          3            Kurtzman Carson Consultants LLC (“KCC”) will serve as the Plan Proponents’

                                          4 Solicitation Agent (the “Solicitation Agent”) and provide access to Solicitation Packages, among

                                          5 other things. Solicitation Packages (except for Ballots) will be available (i) for download at

                                          6 https://www.kccllc.net/verityhealth, (ii) by email request to verityinfo@kccllc.com, (iii) by written

                                          7 request via standard overnight or hand delivery to: Verity Ballot Processing Center, c/o KCC, 222

                                          8 N. Pacific Coast Highway, Suite 300, El Segundo, CA 90245, and (iv) on the Bankruptcy Court’s

                                          9 website.7

                                         10 B.         Approval of Form and Manner of Confirmation Hearing Notice
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11            Upon approval of the Disclosure Statement pursuant Disclosure Statement Order, the
         DENTONS US LLP




                                         12 Movants will serve or cause to be served the following documents on the following parties, as
           (213) 623-9300




                                         13 applicable: (i) a written notice to the Voting Classes (the “Confirmation Hearing Notice”) of

                                         14 (a) the Bankruptcy Court’s approval of the Disclosure Statement, (b) the deadline for voting on the

                                         15 Plan, (c) the time, date, and place for the hearing to consider confirmation of the Plan, and (d) the

                                         16 deadline and procedures for filing objections to the confirmation of the Plan, together with the

                                         17 Solicitation Package; (ii) a written notice to the non-voting accepting classes (the “Notice of Non-

                                         18 Voting Accepting Status and Confirmation Hearing”) that sets forth such parties’ Plan treatment, a

                                         19 summary of the Plan’s release, injunction, and exculpation provisions, and certain information

                                         20 regarding the hearing to consider confirmation of the Plan and related deadlines; and (iii) a written

                                         21 notice to the non-voting rejecting classes (the “Notice of Non-Voting Rejecting Status and

                                         22 Confirmation Hearing”) that sets forth such parties’ Plan treatment, a summary of the Plan’s

                                         23 release, injunction, and exculpation provisions, and certain information regarding the hearing to

                                         24 consider confirmation of the Plan and related deadlines. The relevant notices will be served on the

                                         25

                                         26
                                              7
                                         27    http://www.cacb.uscourts.gov/ (a PACER login and password are required to access documents
                                              on the Bankruptcy Court’s website).
                                         28

                                              US_Active\114919284\V-1                    14
                                        Case 2:18-bk-20151-ER              Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20            Desc
                                                                            Main Document    Page 22 of 38



                                          1 appropriate parties by First Class Mail. The Debtors will file the proposed form of notices prior to

                                          2 the hearing on this Motion.

                                          3            Consistent with § 1126(f) and Bankruptcy Rule 3017(d), the Movants propose to send the

                                          4 Notice of Non-Voting Accepting Status and Confirmation Hearing to holders of Administrative

                                          5 Claims, Professional Claims, Statutory Fees, Priority Tax Claims, Administrative DIP Lender

                                          6 Claims,        Other        Priority   Claims,   and    Secured   PACE   Tax   Financing   Claims   (the

                                          7 “Unclassified/Unimpaired Claimholders”), which classes are unclassified or deemed to accept the

                                          8 Plan,.

                                          9            Consistent with § 1126(g) and Bankruptcy Rule 3017(d), the Movants proposed to send the

                                         10 Notice of Non-Voting Rejecting Status and Confirmation Hearing to holders of Subordinated
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 General Unsecured Claims and Interests, which classes are deemed to reject the Plan.
         DENTONS US LLP




                                         12            The Movants submit that such notices satisfy the requirements of the Bankruptcy Code and
           (213) 623-9300




                                         13 Bankruptcy Rule 3017(d). Accordingly, the Movants request that the Bankruptcy Court determine

                                         14 that the Movants are not required to distribute copies of the Plan, Disclosure Statement, or

                                         15 Disclosure Statement Order to any of the Unclassified/Unimpaired Claimholders, holders of

                                         16 Subordinated General Unsecured Claims, or Interest holders, unless otherwise requested in writing

                                         17 or by the terms of the Disclosure Statement Order.

                                         18 C.         Establishment of Voting Record Date and Approving of Procedures for Distribution
                                         19            of Solicitation Packages.
                                         20            Bankruptcy Rule 3017(d) provides that, for the purposes of soliciting votes in connection

                                         21 with the confirmation of a bankruptcy plan, “creditors and equity security holders shall include

                                         22 holders of stock, bonds, debentures, notes and other securities of record on the date the order

                                         23 approving the disclosure statement is entered or another date fixed by the court, for cause, after

                                         24 notice and a hearing.” Fed R. Bankr. P. 3017(d). Bankruptcy Rule 3018(a) contains a similar

                                         25 provision regarding determination of the record date for voting purposes.

                                         26            The Movants request that the Bankruptcy Court establish July 2, 2020, as the record date

                                         27 (the “Voting Record Date”), for purposes of determining the claimholders that are entitled to vote

                                         28 (subject to the voting procedures set forth below) on the Plan or, in the case of non-voting classes,

                                              US_Active\114919284\V-1                              15
                                        Case 2:18-bk-20151-ER           Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20            Desc
                                                                         Main Document    Page 23 of 38



                                          1 for purposes of determining the claimholders to receive certain Plan-related materials.          The

                                          2 Debtors expect that they will be able to commence distribution of (i) the Confirmation Hearing

                                          3 Notice and Solicitation Package to the Voting Classes and (ii) the Notice of Non-Voting

                                          4 Accepting Status and Confirmation Hearing and/or Notice of Non-Voting Rejecting Status and

                                          5 Confirmation Hearing to parties-in-interest outside of the Voting Classes, as applicable, as set

                                          6 forth herein, within six (6) calendar days after the date of entry of the Disclosure Statement Order,

                                          7 or as soon as reasonably practicable thereafter (the “Solicitation Commencement Date”). The

                                          8 Movants anticipate that, subject to entry of an order granting this Motion, that the Solicitation

                                          9 Commencement Date will be July 9, 2020.

                                         10            In the case of Class 4 (Secured 2005 Revenue Bond Claims), certain brokerage firms and
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 banks or their agents (collectively, the “Nominees”) hold Class 4 claims rather than the individual
         DENTONS US LLP




                                         12 holders themselves (collectively, the “Beneficial Holders”). To ensure proper tabulation of votes
           (213) 623-9300




                                         13 for all Secured 2005 Revenue Bond Claims, the Debtors will deliver Solicitation Packages to

                                         14 holders of record as of the Voting Record Date, including Nominees, as reflected on security

                                         15 position reports provided by The Depository Trust Company (“DTC”). Additionally, the Debtors

                                         16 will distribute “Master Ballots” and “Beneficial Holder Ballots” to Nominees under separate cover

                                         17 from the Solicitation Packages delivered to all other holders of record. The Beneficial Holder

                                         18 Ballots will instruct each Beneficial Holder voting on the Plan through a Nominee to return the

                                         19 Beneficial Holder Ballot to the appropriate Nominee in sufficient time for such Nominee to timely

                                         20 cast votes to accept or reject the Plan on behalf of the Beneficial Holders, or otherwise follow the

                                         21 directions of the Nominee. The Nominee will complete and return a Master Ballot, which the

                                         22 Debtors will tabulate for purposes of determining votes for Class 4.

                                         23            The Movants shall cause to be distributed electronically the Disclosure Statement Order

                                         24 (excluding exhibits thereto), the Confirmation Hearing Notice, the Disclosure Statement (together

                                         25 with the Plan and other exhibits attached thereto), and such other materials as the Bankruptcy

                                         26 Court may direct (excluding a Ballot) to, among other parties (to the extent such parties did not

                                         27 otherwise receive the Solicitation Package):

                                         28                     a)      the U.S. Trustee;

                                              US_Active\114919284\V-1                       16
                                        Case 2:18-bk-20151-ER           Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20                  Desc
                                                                         Main Document    Page 24 of 38



                                          1                     b)      the Internal Revenue Service;

                                          2                     c)      the California Attorney General; and

                                          3                     d)      all persons and entities that have filed a request for service of filings in the

                                          4                             Debtors’ Cases pursuant to Bankruptcy Rule 2002.

                                          5            The Debtors anticipate that some of the notices served in the Debtors’ Cases, including

                                          6 notices of the hearing to approve the Disclosure Statement and notices of the commencement of

                                          7 the Debtors’ Cases, have been or may be returned, including because certain notice parties have

                                          8 foreign addresses. The Debtors believe that it would be costly and inefficient to distribute the

                                          9 Solicitation Package to the same addresses to which undeliverable notices were previously

                                         10 distributed. Therefore, the Movants seek the Bankruptcy Court’s approval for a departure from
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 the strict notice rule, excusing the Debtors from distributing Solicitation Packages to those entities
         DENTONS US LLP




                                         12 listed at such addresses if the Debtors are not provided with updated addresses for such entities
           (213) 623-9300




                                         13 before the Solicitation Commencement Date. Further, if the Debtors send Solicitation Packages

                                         14 that are deemed undeliverable and are not provided with a forwarding or more updated address,

                                         15 the Movants seek that the Debtors be excused from attempting to re-deliver Solicitation Packages

                                         16 to such entities. The Movants submit that good cause exists for implementing the aforementioned

                                         17 notice and service procedures.

                                         18 D.         Approval of Forms of Ballot
                                         19            Bankruptcy Rule 3017(d) requires that the Plan Proponents mail a form of Ballot to

                                         20 “creditors and equity security holders entitled to vote on the plan.” The Movants propose to

                                         21 distribute to each holder of a claim in each Voting Class a Ballot, including the Master Ballots

                                         22 and/or Beneficial Holder Ballots, as applicable, the form of which will be filed by the Debtors as a

                                         23 supplement prior to the hearing on this Motion. The form of Ballot is based upon Official Form

                                         24 No. B314, but has been modified to address the particular aspects of the Debtors’ Cases and to

                                         25 include certain additional information that the Movants believe to be relevant and appropriate for

                                         26 the applicable classes of claims that are entitled to vote to accept or reject the Plan, including

                                         27 information regarding the releases, injunctions, and exculpations contained in the Plan.

                                         28

                                              US_Active\114919284\V-1                         17
                                        Case 2:18-bk-20151-ER           Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20              Desc
                                                                         Main Document    Page 25 of 38



                                          1 E.         Establishment of Deadline for Receipt of Ballots
                                          2            Bankruptcy Rule 3017(c) provides that, on or before approval of a disclosure statement,

                                          3 the court shall fix a time within which the holders of claims or equity security interests may accept

                                          4 or reject a plan. The Movants have developed the proposed schedule to allow for a solicitation

                                          5 period in the Debtors’ Cases of approximately 21 days, which the Movants believe is appropriate

                                          6 in light of the circumstances of the case and consistent with the requirements set forth in

                                          7 Bankruptcy Rule 2002(b). Accordingly, the Movants propose that in order to be counted as a vote

                                          8 to accept or reject the Plan, each Ballot must be properly executed, completed, and delivered to the

                                          9 Debtors so as to be received by the Debtors no later than 4:00 p.m. (Pacific Time) on July 30,

                                         10 2020 or as otherwise ordered by the Bankruptcy Court (the “Voting Deadline”) as set forth below.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 The Movants submit that such solicitation period is a sufficient period within which creditors can
         DENTONS US LLP




                                         12 make an informed decision to accept or reject the Plan in light of the circumstances of these Cases.
           (213) 623-9300




                                         13            All Ballots must be delivered via First Class Mail, overnight courier, or hand delivery so as

                                         14 to be actually received by the Solicitation Agent no later than the Voting Deadline. Except as

                                         15 provided below, Ballots must be submitted to the Solicitation Agent at the following address in

                                         16 accordance with the voting procedures set forth below:

                                         17                                       Verity Ballot Processing Center
                                                                              c/o Kurtzman Carson Consultants LLC
                                         18                                  222 N. Pacific Coast Highway, Suite 300
                                                                                      El Segundo, CA 90245
                                         19
                                                                                    (888) 249-2741(domestic)
                                         20                                       (310) 751-2635 (international)

                                         21 Master Ballots submitted by Nominees holding Class 4 (Secured 2005 Revenue Bond Claims),

                                         22 must be delivered to the Solicitation Agent at:

                                         23
                                                                                  Verity Ballot Processing Center
                                         24                                   c/o Kurtzman Carson Consultants LLC
                                                                             222 N. Pacific Coast Highway, Suite 300
                                         25
                                                                                      El Segundo, CA 90245
                                         26                                         (877) 499-4509 (domestic)
                                                                                  (917) 281-4800 (international)
                                         27

                                         28

                                              US_Active\114919284\V-1                      18
                                        Case 2:18-bk-20151-ER           Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20                 Desc
                                                                         Main Document    Page 26 of 38



                                          1            In addition to accepting hard copy Ballots via first class mail, overnight courier, and hand

                                          2 delivery, the Movants request authorization to accept Ballots via electronic, online transmissions,

                                          3 solely through a customized online balloting portal on the Debtors’ case website. Parties entitled

                                          4 to vote may cast an electronic Ballot and electronically sign and submit a Ballot instantly by

                                          5 utilizing the online balloting portal (which allows a holder to submit an electronic signature).

                                          6 Instructions for electronic, online transmission of Ballots shall be set forth on the forms of Ballots.

                                          7 The encrypted ballot data and audit trail created by such electronic submission shall become part

                                          8 of the record of any Ballot submitted in this manner and the creditor’s electronic signature will be

                                          9 deemed to be immediately legally valid and effective. For the avoidance of doubt, the Movants

                                         10 request that Ballots submitted via the customized online balloting portal be deemed to contain an
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 original signature.
         DENTONS US LLP




                                         12            BALLOTS TRANSMITTED TO THE DEBTORS BY FACSIMILE, ELECTRONIC
           (213) 623-9300




                                         13 MAIL, OR OTHER MEANS NOT SPECIFICALLY APPROVED BY THE BANKRUPTCY

                                         14 COURT MAY BE ACCEPTED BY THE MOVANTS ON A CASE-BY-CASE BASIS.

                                         15 F.         Approval of Procedures for Vote Tabulation

                                         16            Section 1126(c) provides as follows:
                                         17                     A class of claims has accepted a plan if such plan has been accepted
                                         18                     by creditors, other than any entity designated under subsection (e) of
                                                                this section, that hold at least two-thirds in amount and more than
                                         19                     one-half in number of the allowed claims of such class held by
                                                                creditors, other than any entity designated under subsection (e) of
                                         20                     this section, that have accepted or rejected such plan.
                                         21 11 U.S.C. § 1126(c). Further, Bankruptcy Rule 3018(a) provides that “the court after notice and

                                         22 hearing may temporarily allow the claim or interest in an amount which the court deems proper for

                                         23 the purpose of accepting or rejecting a plan.” FED. R. BANKR. P. 3018(a).

                                         24            For purposes of voting on the Plan, with respect to all creditors of the Debtors, the
                                         25 Movants propose that the amount of a claim used to tabulate acceptance or rejection of the Plan

                                         26 should be, as applicable:

                                         27                     a)      The amount of the claim listed in the Debtors’ schedules of assets and
                                                                        liabilities (the “Schedules”); provided that (i) such claim is not scheduled as
                                         28

                                              US_Active\114919284\V-1                        19
                                        Case 2:18-bk-20151-ER           Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20                Desc
                                                                         Main Document    Page 27 of 38



                                          1                             any of contingent, unliquidated, undetermined, disputed, or in a zero dollar
                                                                        amount, and (ii) no proof of claim has been timely filed (or otherwise
                                          2                             deemed timely filed by the Bankruptcy Court under applicable law) with
                                                                        respect to such claim.
                                          3

                                          4                     b)      The noncontingent and liquidated amount specified in a proof of claim
                                                                        timely filed with the Bankruptcy Court (or otherwise deemed timely filed
                                          5                             by the Bankruptcy Court under applicable law) to the extent the proof of
                                                                        claim is not the subject of an objection filed by July 23, 2020 (the “Voting
                                          6                             Objection Deadline”) (or, if such claim has been resolved for allowance
                                                                        and/or voting purposes pursuant to a stipulation or order entered by the
                                          7                             Bankruptcy Court, or otherwise resolved by the Bankruptcy Court, the
                                          8                             amount set forth in such stipulation or order).

                                          9                     c)      If a proof of claim has been timely filed prior to the applicable bar date and
                                                                        such claim is asserted in the amount of $0.00, such claim shall not be
                                         10                             entitled to vote.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11                     d)      Notwithstanding anything to the contrary in these tabulation rules, the
                                                                        holder of any claim that has been indefeasibly paid, in full or in part, shall
         DENTONS US LLP




                                         12
           (213) 623-9300




                                                                        only be permitted to vote the unpaid amount of such claim, if any, to accept
                                         13                             or reject the Plan.

                                         14                     e)      The amount temporarily allowed or estimated by the Bankruptcy Court for
                                                                        voting purposes, pursuant to Bankruptcy Rule 3018(a), subject to notice
                                         15                             consistent with the procedures set forth herein, the Bankruptcy Code, the
                                                                        Bankruptcy Rules and the Local Bankruptcy Rules shall be the amount of
                                         16                             the claim for voting purposes.
                                         17
                                                                f)      If a claim for which a proof of claim has been timely filed for unknown or
                                         18                             undetermined amounts (as determined on the face of the claim or after a
                                                                        reasonable review of the supporting documentation by the Movants) and
                                         19                             such claim has not been allowed, such Claim shall be temporarily allowed
                                                                        for voting purposes only, and not for purposes of allowance or distribution,
                                         20                             at $1.00.
                                         21                     g)      If a claim is listed on a timely filed proof of claim as either wholly or
                                         22                             partially contingent or unliquidated, such claim is temporarily allowed in
                                                                        the amount that is the greater of (i) the liquidated and non-contingent
                                         23                             amount and (ii) $1.00, for voting purposes only, and not for purposes of
                                                                        allowance or distribution.
                                         24
                                                                h)      If a claim is deemed allowed under the Plan, such claim is allowed for
                                         25                             voting purposes in the deemed allowed amount set forth in the Plan.
                                         26
                                                                i)      If a claim is not listed in the Schedules or is listed in the Schedules as
                                         27                             contingent, unliquidated, or disputed (or in a zero amount) and a proof of
                                                                        claim was not (i) filed by the applicable bar date for the filing of proofs of
                                         28                             claim established by the Bankruptcy Court or (ii) deemed timely filed by an

                                              US_Active\114919284\V-1                        20
                                        Case 2:18-bk-20151-ER           Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20                Desc
                                                                         Main Document    Page 28 of 38



                                          1                             order of the Bankruptcy Court prior to the Voting Deadline, such claim
                                                                        shall be disallowed for voting purposes.
                                          2
                                                                j)      If a proof of claim has been amended by a later proof of claim that is filed
                                          3                             on or prior to the Voting Record Date, the later filed amending claim shall
                                          4                             be entitled to vote in a manner consistent with these tabulation rules, and
                                                                        the earlier filed claim shall be disallowed for voting purposes, regardless of
                                          5                             whether the Debtors have objected to such amended claim. Except as
                                                                        otherwise ordered by the Bankruptcy Court, any amendments to proofs of
                                          6                             claim after the Voting Record Date shall not be considered for purposes of
                                                                        these tabulation rules.
                                          7

                                          8            The temporary allowance of claims for voting purposes does not constitute an allowance of

                                          9 claims for purposes of distribution under the Plan and is without prejudice to the rights of the

                                         10 Movants or any other party-in-interest in any other context, including the right of the Movants or
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 any other party-in-interest to contest the amount or validity of any claim for purposes of allowance
         DENTONS US LLP




                                         12 under the Plan.
           (213) 623-9300




                                         13            Additionally, the Movants seek authorization from the Bankruptcy Court for the Movants

                                         14 to object to any claim (as defined in § 101(5)) solely for Plan voting purposes by filing a

                                         15 determination motion (the “Determination Motion”), no later than the Voting Objection Deadline.

                                         16 If an objection to a claim (made by way of a Determination Motion or otherwise) filed on or

                                         17 before the Voting Objection Deadline requests that such claim be reduced or reclassified, such

                                         18 claimant’s Ballot shall be counted in such reduced amount or as falling into the reclassified

                                         19 category. Further, if a creditor casts a Ballot and has timely filed a proof of claim (or has

                                         20 otherwise had a proof of claim deemed timely filed by the Bankruptcy Court under applicable

                                         21 law), but the creditor’s claim is the subject of an objection (made by way of a Determination

                                         22 Motion or otherwise) filed no later than the Voting Objection Deadline, the Movants request, in

                                         23 accordance with Bankruptcy Rule 3018, that the creditor’s Ballot not be counted to the extent it is

                                         24 challenged by the objection, unless such claim is temporarily allowed by the Bankruptcy Court for

                                         25

                                         26

                                         27

                                         28

                                              US_Active\114919284\V-1                        21
                                        Case 2:18-bk-20151-ER           Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20               Desc
                                                                         Main Document    Page 29 of 38



                                          1 voting purposes pursuant to Bankruptcy Rule 3018(a) after the creditor files a motion for such

                                          2 temporary allowance (the “Claims Estimation Motion”).8

                                          3            If a creditor seeks to have its claim temporarily allowed for purposes of voting to accept or

                                          4 reject the Plan pursuant to Bankruptcy Rule 3018(a), the Movants request that such creditor be

                                          5 required to file a Claims Estimation Motion for such temporary allowance by the later of (i) the

                                          6 Voting Objection Deadline or (ii) if such claim is the subject of an objection or a Determination

                                          7 Motion, seven (7) days after the filing of the applicable objection or Determination Motion.

                                          8            In the event that a Determination Motion or Claims Estimation Motion is filed, the

                                          9 Movants request that the Bankruptcy Court allow the non-moving party to file a reply to such

                                         10 motion by the later of (i) the Voting Objection Deadline, or (ii) seven (7) days after the filing of
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 the applicable motion (the “Voting Objection Reply Deadline”). A hearing will be scheduled
         DENTONS US LLP




                                         12 (subject to the Bankruptcy Court’s availability) on such motion within seven (7) days of the
           (213) 623-9300




                                         13 Voting Objection Reply Deadline but in no event later than the Confirmation Hearing (as defined

                                         14 below).        The Movants further request that the ruling by the Bankruptcy Court on any

                                         15 Determination Motion or Claims Estimation Motion be considered a ruling with respect to the

                                         16 allowance of the claim(s) under Bankruptcy Rule 3018 and such claim(s) be counted, for voting

                                         17 purposes only, in the amount determined by the Bankruptcy Court.

                                         18            The Movants propose that, in the event a claimant reaches an agreement with the Movants,

                                         19 as to the treatment of its claim for voting purposes, the claim may be treated in such manner.

                                         20            The Movants further request that the following voting procedures and standard

                                         21 assumptions be used in tabulating the Ballots:

                                         22                     a)      For purposes of the numerosity requirement of § 1126(c) and based on the
                                                                        reasonable efforts of the Movants, separate claims held by a single creditor
                                         23                             in a particular class will be aggregated as if such creditor held one claim
                                                                        against the Debtors in such class, and the votes related to such claims will
                                         24
                                                                        be treated as a single vote to accept or reject the Plan.
                                         25

                                         26   8
                                             This proposed procedure is consistent with § 1126, which provides that a plan may be accepted
                                         27 or rejected by the holder of a claim allowed under § 502. In turn, § 502(a) provides that a filed
                                            proof of claim is deemed allowed “unless a party in interest . . . objects.” 11 U.S.C. § 502(a).
                                         28

                                              US_Active\114919284\V-1                        22
                                        Case 2:18-bk-20151-ER           Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20                Desc
                                                                         Main Document    Page 30 of 38



                                          1                     b)      Any creditor who holds duplicate claims within the same class (against one
                                                                        Debtor or across multiple Debtors) shall be provided with only one
                                          2                             Solicitation Package and one Ballot for voting a single claim in such class,
                                                                        regardless of whether the Debtors have objected to such duplicate claims.
                                          3

                                          4                     c)      Creditors must vote all of their claims within a particular class either to
                                                                        accept or reject the Plan and may not split their vote. Accordingly, a Ballot
                                          5                             (or multiple Ballots with respect to multiple claims within a single class)
                                                                        that partially rejects and partially accepts the Plan will not be counted.
                                          6
                                                                d)      Ballots that fail to indicate an acceptance or rejection of the Plan or that
                                          7                             indicate both acceptance and rejection of the Plan, but which are otherwise
                                                                        properly executed and received prior to the Voting Deadline, will not be
                                          8
                                                                        counted.
                                          9
                                                                e)      Only Ballots that are timely received with signatures will be counted.
                                         10                             Unsigned Ballots will not be counted.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11                     f)      Ballots sent by mail or overnight delivery that are postmarked prior to the
                                                                        Voting Deadline, but received after the Voting Deadline, will not be
         DENTONS US LLP




                                         12
           (213) 623-9300




                                                                        counted.
                                         13
                                                                g)      Ballots that are illegible, or contain insufficient information to permit the
                                         14                             identification of the creditor, will not be counted.

                                         15                     h)      Ballots transmitted to the Debtors by facsimile, electronic mail, or other
                                                                        means not specifically approved by the Bankruptcy Court may be accepted
                                         16                             by the Debtors on a case-by-case basis.
                                         17                     i)      Whenever a creditor casts more than one Ballot voting the same claim prior
                                                                        to the Voting Deadline, the last valid Ballot received prior to the Voting
                                         18
                                                                        Deadline shall be deemed to reflect the voter’s intent and supersede any
                                         19                             prior received Ballots.

                                         20                     j)      If a creditor simultaneously casts inconsistent duplicate Ballots with respect
                                                                        to the same claim, such Ballots shall not be counted.
                                         21
                                                                k)      Each creditor shall be deemed to have voted the full amount of its claim in a
                                         22                             class. Unless otherwise ordered by the Bankruptcy Court, questions as to
                                                                        the validity, form, eligibility (including time of receipt), acceptance, and
                                         23
                                                                        revocation or withdrawal of Ballots shall be determined by the Debtors,
                                         24                             which determination shall be final and binding.

                                         25                     l)      Any Ballot containing a vote that the Bankruptcy Court determines, after
                                                                        notice and a hearing, was not solicited or procured in good faith or in
                                         26                             accordance with the provisions of the Bankruptcy Code shall not be
                                                                        counted.
                                         27

                                         28

                                              US_Active\114919284\V-1                        23
                                        Case 2:18-bk-20151-ER           Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20                   Desc
                                                                         Main Document    Page 31 of 38



                                          1                     m)      Any Ballot cast by a person or entity that does not hold a Claim in a class
                                                                        that is entitled to vote to accept or reject the Plan shall not be counted.
                                          2
                                                                n)      Notwithstanding anything contained herein to the contrary, the Movants
                                          3                             may contact parties that submitted Ballots to cure any defects in the Ballots.
                                          4
                                                                o)      Any class that does not contain any claim eligible to vote to accept or reject
                                          5                             the Plan (by reason of temporary allowance by the Bankruptcy Court or
                                                                        otherwise) as of the date of the Confirmation Hearing shall be deemed
                                          6                             eliminated from the Plan for purposes of voting to accept or reject the Plan
                                                                        and for purposes of determining acceptance or rejection of the Plan by such
                                          7                             class pursuant to § 1129(a)(8).
                                          8                     p)      If a class contains claims eligible to vote and no holders of claims eligible
                                          9                             to vote in such class vote to accept or reject the Plan, the Plan shall be
                                                                        deemed accepted by the holders of such claims in such class.
                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                                                q)      Unless waived, any defects or irregularities in connection with deliveries of
                                         11                             Ballots must be cured within such time as the Movants or the Bankruptcy
                                                                        Court determines. Neither the Movants nor any other person or entity shall
         DENTONS US LLP




                                         12
           (213) 623-9300




                                                                        be under any duty to provide notification of defects or irregularities with
                                         13                             respect to deliveries of Ballots, nor shall any incur any liabilities for failure
                                                                        to provide such notification. Unless otherwise directed by the Bankruptcy
                                         14                             Court, delivery of such Ballots shall not be deemed to have been made until
                                                                        such irregularities have been cured or waived. Ballots previously furnished
                                         15                             (and as to which any irregularities have not theretofore been cured or
                                                                        waived) shall not be counted.
                                         16
                                                                r)      The Movants, and subject to contrary order of the Bankruptcy Court, may
                                         17
                                                                        waive any defect in any Ballot at any time, either before or after the Voting
                                         18                             Deadline and without notice, and any such waivers shall be documented in
                                                                        the voting results filed with the Bankruptcy Court.
                                         19
                                                                s)      Except as provided below, unless the Ballot being furnished is timely
                                         20                             submitted on or prior to the Voting Deadline, the Movants may reject such
                                                                        Ballot as invalid, and therefore, decline to utilize it in connection with
                                         21                             confirmation of the Plan by the Bankruptcy Court; provided, however, that
                                         22                             such invalid Ballots shall be documented in the voting results filed with the
                                                                        Bankruptcy Court.
                                         23
                                                                t)      Subject to contrary order of the Bankruptcy Court, theMovants reserve the
                                         24                             absolute right to reject any and all Ballots not proper in form, the
                                                                        acceptance of which would, in the opinion of the Movants, not be in
                                         25                             accordance with the provisions of the Bankruptcy Code; provided, however,
                                         26                             that such invalid Ballots shall be documented in the voting results filed with
                                                                        the Bankruptcy Court.
                                         27

                                         28

                                              US_Active\114919284\V-1                         24
                                        Case 2:18-bk-20151-ER           Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20                  Desc
                                                                         Main Document    Page 32 of 38



                                          1            In addition to the foregoing, as applicable, the Movants request that the following voting

                                          2 procedures and standard assumptions be used in tabulating Master Ballots:

                                          3                     u)      In the case of Class 4 (Secured 2005 Revenue Bond Claims), votes cast by
                                                                        beneficial owners holding through Nominees will be applied to the
                                          4                             applicable positions held by such Nominees as of the Voting Record Date.
                                          5                     v)      If conflicting votes or “over-votes” are submitted by or on behalf of a
                                          6                             Nominee, the Solicitation Agent shall use reasonable efforts to reconcile
                                                                        discrepancies with such Nominee. The submission of a Master Ballot
                                          7                             reflecting an aggregate amount of Class 4 (Secured 2005 Revenue Bond
                                                                        Claims) that exceeds the Voting Record Date position is referred to herein
                                          8                             as an “overvote”.
                                          9                     w)      If overvotes are submitted by a Nominee which are not reconciled prior to
                                                                        the preparation of the certification of vote results, the votes to accept and to
                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                                                        reject the Plan shall be counted in the same proportion as the votes to accept
                                         11                             and to reject the Plan submitted by the Nominee, but only to the extent of
                                                                        the Nominee’s Voting Record Date position.
         DENTONS US LLP




                                         12
           (213) 623-9300




                                         13            The Movants submit that such procedures provide for a fair and equitable voting process.
                                         14 G.         Establishment of Deadline and Procedures for Filing Objections to the Confirmation
                                         15            of the Plan.
                                         16            a.       Scheduling the Confirmation Hearing
                                         17            Bankruptcy Rule 3017(c) provides:
                                         18                     On or before approval of the disclosure statement, the court shall fix
                                                                a time within which the holders of claims and interests may accept or
                                         19                     reject the plan and may fix a date for the hearing on confirmation.
                                         20

                                         21 FED. R. BANKR. P. 3017(c). In accordance with Bankruptcy Rule 3017(c), the Debtors request that

                                         22 a hearing on confirmation of the Plan (the “Confirmation Hearing”) be scheduled for August 12,

                                         23 2020 at 10:00 a.m. (Pacific Time).

                                         24            The Movants propose that, no later than August 5, 2020, the Movants will file with the

                                         25 Bankruptcy Court a tabulation report for Plan voting, a proposed form of confirmation order, a

                                         26 memorandum in support of confirmation addressing the requirements of § 1129(a) and any

                                         27 declarations or other evidence in support thereof, and replies to any objections received by the

                                         28 Confirmation Objection Deadline. In light of these deadlines, the Movants respectfully request

                                              US_Active\114919284\V-1                         25
                                        Case 2:18-bk-20151-ER           Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20             Desc
                                                                         Main Document    Page 33 of 38



                                          1 that the Court shorten the ballot tabulation deadline set forth in Local Bankruptcy Rule 3018-1(b)

                                          2 from fourteen days to seven days.

                                          3            The Movants request that the Confirmation Hearing may be continued from time to time

                                          4 by the Bankruptcy Court or the Debtors without further notice other than by notices of

                                          5 continuance filed on the docket of the Debtors’ Cases. The proposed timing for the Confirmation

                                          6 Hearing is in compliance with the Bankruptcy Code, the Bankruptcy Rules, and the Local

                                          7 Bankruptcy Rules, and will enable the Plan Proponents to pursue confirmation of the Plan in a

                                          8 timely fashion.

                                          9 H.         Establishing Procedures for the Confirmation Hearing
                                         10            Bankruptcy Rules 2002(b) and 3017(d) require not less than twenty-eight (28) days’ notice
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 to all creditors and equity security holders of the time fixed for filing objections and the hearing to
         DENTONS US LLP




                                         12 consider confirmation of a chapter 11 plan. The Movants propose to provide to all creditors and
           (213) 623-9300




                                         13 interest holders a copy of either the Confirmation Hearing Notice, the Notice of Non-Voting

                                         14 Accepting Status and Confirmation Hearing, or the Notice of Non-Voting Rejecting Status and

                                         15 Confirmation Hearing as proposed herein, setting forth, among other things, (a) the date of

                                         16 approval of the Disclosure Statement, (b) the Voting Record Date, (c) the Voting Deadline, (d) the

                                         17 time fixed for filing objections to confirmation of the Plan, and (e) the time, date, and place for the

                                         18 Confirmation Hearing. Such notice will be sent at least twenty-one (21) days before the deadline

                                         19 to object to confirmation of the Plan. Accordingly, the Movants request that the Court shorten the

                                         20 deadline set forth in Bankruptcy Rules 2002(b) and 3017(d) to 21 days.

                                         21            Bankruptcy Rule 2002(1) permits the Bankruptcy Court to “order notice by publication if it

                                         22 finds that notice by mail is impracticable or that it is desirable to supplement the notice.” F ED. R.

                                         23 BANKR. P. 2002(1). In addition to mailing the Confirmation Hearing Notice, the Movants propose

                                         24 to publish the Confirmation Hearing Notice once, as soon as reasonably practical after the entry of

                                         25 the Disclosure Statement Order, in the following newspapers: Los Angeles Times, San Francisco

                                         26 Chronicle, San Jose Mercury News and USA Today. The Movants believe that publication of the

                                         27 Confirmation Hearing Notice will provide sufficient notice of the approval of the Disclosure

                                         28 Statement; the Voting Record Date; the Voting Deadline; the time fixed for filing objections to

                                              US_Active\114919284\V-1                     26
                                        Case 2:18-bk-20151-ER            Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20                Desc
                                                                          Main Document    Page 34 of 38



                                          1 confirmation of the Plan; and the time, date, and place of the Confirmation Hearing to persons

                                          2 who do not otherwise receive actual written notice by mail as provided for in the Disclosure

                                          3 Statement Order.

                                          4            The Movants submit that the foregoing procedures will provide adequate notice of the

                                          5 Confirmation Hearing and, accordingly, requests that the Bankruptcy Court approve such notice as

                                          6 adequate.

                                          7 I.         Establishing Procedures for the Filing of Objections to the Confirmation of the Plan.
                                          8            Pursuant to Bankruptcy Rule 3020(b)(1), objections to confirmation of a plan must be filed

                                          9 and served “within a time fixed by the court.” The Confirmation Hearing Notice provides, and the

                                         10 Movants request the Bankruptcy Court to direct, that objections to the confirmation of the Plan or
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 proposed modifications to the Plan, if any, must:
         DENTONS US LLP




                                         12                     a)       be in writing;
           (213) 623-9300




                                         13                     b)       comply with the Bankruptcy Rules and the Local Bankruptcy Rules;
                                         14                     c)       set forth the name of the objector and the nature and amount of any Claim
                                                                         asserted by the objector against or in the Debtors;
                                         15

                                         16                     d)       state with particularity the legal and factual bases for the objection and, if
                                                                         practicable, a proposed modification to the Plan that would resolve such
                                         17                              objection; and

                                         18                     e)       be filed with the Bankruptcy Court, together with proof of service, and
                                                                         served so that they are actually received by the Notice Parties (as defined
                                         19                              below) no later than July 30, 2020 which deadline may be extended by the
                                                                         Debtors (the “Confirmation Objection Deadline”).
                                         20

                                         21            The Movants request that Court require any confirmation objection to be served on the
                                         22 following parties (collectively, the “Notice Parties”): (i) counsel to the Debtors: Dentons US LLP,

                                         23 601 South Figueroa Street, Suite 2500, Los Angeles, CA 90017 (Attn: Tania M. Moyron

                                         24 (tania.moyron@dentons.com)); (ii) counsel to the Committee: Milbank LLP, 2029 Century Park

                                         25 East,        33rd        Floor,   Los         Angeles,    CA   90067      (Attn:    Mark      Shinderman
                                         26 (mshinderman@milbank.com)); (iii) counsel to the Master Trustee and Series 2005 Bond Trustee:

                                         27 Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., One Financial Center, Boston, MA 02111

                                         28 (Attn: Daniel S. Bleck and Paul Ricotta (dsbleck@mintz.com, pricotta@mintz.com)); (iv) counsel

                                              US_Active\114919284\V-1                            27
                                        Case 2:18-bk-20151-ER           Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20           Desc
                                                                         Main Document    Page 35 of 38



                                          1 to the Series 2015 Notes Trustee: McDermott Will & Emergy LLP, 444 West Lake Street, Suite

                                          2 4000, Chicago, IL 60606 (Attn: Nathan F. Coco and Megan Preusker (ncoco@mwe.com;

                                          3 mpreusker@mwe.com)); (v) counsel to the Series 2017 Notes Trustee: Maslon, LLP, 3300 Wells

                                          4 Fargo Center, 90 South Seventh Street, Minneapolis, MN 55402 (Attn: Clark Whitmore

                                          5 (clark.whitmore@maslon.com)); (vi) counsel to the MOB Lenders: Jones Day, 250 Vesey Street,

                                          6 New York, NY 10281 (Attn: Bruce Bennett, Benjamin Rosenblum, and Peter Saba

                                          7 (bbennett@jonesday.com, brosenblum@jonesday.com, psaba@jonesday.com); and (vii) counsel

                                          8 to the U.S. Trustee, Office of the United States Trustee, 915 Wilshire Boulevard, Suite 1850, Los

                                          9 Angeles, California 90017 (Attn: Hatty K. Yip (hatty.yip@usdoj.gov)).

                                         10            The proposed timing for filing and service of objections and proposed modifications, if
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 any, will afford the Bankruptcy Court, the Plan Proponents, and other parties in interest sufficient
         DENTONS US LLP




                                         12 time to consider the objections and proposed modifications prior to the Confirmation Hearing.
           (213) 623-9300




                                         13                                                    VII.
                                         14                    ESTABLISHING AN ADMINISTRATIVE CLAIMS BAR DATE
                                         15            The Plan contemplates that the Court set an Administrative Claims Bar Date not later than

                                         16 14 days prior to the Confirmation Hearing. See Plan at § 1.14. The Movants request that the

                                         17 Court fix the Administrative Claims Bar Date consistent with the Plan to allow the Plan

                                         18 Proponents to more fully evaluate the Administrative Claims pool and the funding needs related to

                                         19 the Administrative Claims Reserve set forth in the Plan. See Plan at § 1.15. Rule 3003(c)(3)

                                         20 provides, in pertinent part, that “the court shall fix and for cause shown may extend the time

                                         21 within which proofs of claim or interest may be filed.” F ED. R. BANKR. P. 3003(c)(3). Rule

                                         22 2002(a)(7) provides for twenty-one days’ notice of a court fixed bar date for filing proofs of claim

                                         23 in a chapter 11 case. The proposed Administrative Claims Bar Date of July 29, 2020, will be

                                         24 more than twenty-one days from service or the order granting this Motion and thus will comply

                                         25 with Rule 2002(a)(7).

                                         26            Sections 105 and 502, together with Rule 9007, permit the Court to approve the form and

                                         27 sufficiency of a proposed notice of Administrative Claims Bar Date (the “Administrative Claims

                                         28 Bar Date Notice”). 11 U.S.C. §§ 105, 502; FED. R. BANK. P. 9007. The Movants shall file a

                                              US_Active\114919284\V-1                     28
                                        Case 2:18-bk-20151-ER           Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20                Desc
                                                                         Main Document    Page 36 of 38



                                          1 proposed form of Administrative Claims Bar Date Notice as a supplement to this Motion

                                          2 substantially in the same form as the Interim Administrative Claims Bar Date Notice. The

                                          3 proposed Administrative Claims Bar Date Notice will notify potential claimants of the

                                          4 Administrative Claims Bar Date and contain information regarding who must file an

                                          5 Administrative Claim and the consequences of the failure to file such claims or provide the

                                          6 supporting information. The proposed Administrative Claims Bar Date Notice will also include

                                          7 all of the language contained in the court-approved form of notice of bar date, and, in particular,

                                          8 will advise interested parties of, among other things: (1) the Administrative Claims Bar Date of

                                          9 July 29, 2020, for Administrative Claims arising during the Administrative Claim Period, and (2)

                                         10 the need to assert Administrative Claims on or before the Administrative Claims Bar Date. The
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 Movants submit that the Court should approve the form of Administrative Claims Bare Date
         DENTONS US LLP




                                         12 notice to be filed before the hearing on this Motion.
           (213) 623-9300




                                         13            The Administrative Claims Bar Date shall not apply to the following holders of

                                         14 Administrative Claims (“Excluded Claims”):

                                         15            a.       Administrative Claims based upon liabilities that the Debtors incur in the ordinary

                                         16                     course of their business to providers of goods and services;

                                         17            b.       Professional Claims subject to allowance under § 330;

                                         18            c.       Professional Claims for professionals employed by the Prepetition Secured

                                         19                     Creditors under paragraph 5(b) of the Final DIP Order;

                                         20            d.       Claims relating to the assumption and cure of an executory contract under § 365(b);

                                         21            e.       Administrative Claims arising out of the employment by one or more of the

                                         22                     Debtors of an individual from and after the Petition Date, but only to the extent that

                                         23                     such Administrative Claim is solely for outstanding wages, commissions, or

                                         24                     reimbursement of business expenses; and

                                         25            f.       U.S. Trustee fees.

                                         26 The Administrative Claims Bar Date Notice shall specifically identify the foregoing Excluded

                                         27 Claims.

                                         28

                                              US_Active\114919284\V-1                        29
                                        Case 2:18-bk-20151-ER           Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20          Desc
                                                                         Main Document    Page 37 of 38



                                          1            As with the Interim Administrative Claims Bar Date Notice, the Movants propose to serve

                                          2 the Administrative Claims Bar Date Notice on the following categories of potential claimants

                                          3 which may hold Administrative Claims during the Administrative Claim Period: (1) employees

                                          4 employed by the Debtors postpetition, (2) vendors providing postpetition services to the Debtors,

                                          5 (3) counterparties to executory contracts and unexpired leases with the Debtors and (4) holders of

                                          6 postpetition causes of action. The Debtors also intend to publish the Administrative Expense

                                          7 Claims Bar Date Notice only in the Los Angeles Times, the San Jose Mercury News, the San

                                          8 Francisco Chronicle, and USA Today at least twenty-one (21) days prior to the Administrative

                                          9 Expense Claims Bar Date. The use of the foregoing, proposed Administrative Claim procedures

                                         10 are necessary due to the size of the Debtors’ bankruptcy cases and the large number of creditors.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11                                                   VIII.
         DENTONS US LLP




                                         12                                           CONCLUSION
           (213) 623-9300




                                         13            WHEREFORE, the Movants respectfully request that the Bankruptcy Court enter an order:

                                         14 (i) approving the Disclosure Statement; (ii) approving the solicitation and voting procedures;

                                         15 (iii) approving the proposed notice and objection procedures for confirmation of the Plan; (iv)

                                         16 approving the Administrative Claims Bar Date and related procedures; and (v) granting such other

                                         17 and further relief as the Bankruptcy Court deems just and proper.

                                         18

                                         19 Dated: June 16, 2020                              DENTONS US LLP

                                         20
                                                                                       By: /s/ Tania M. Moyron
                                         21
                                                                                           Samuel R. Maizel
                                         22                                                Tania M. Moyron
                                                                                           Nicholas A. Koffroth
                                         23
                                                                                              Counsel to the Debtors and Debtors In
                                         24                                                   Possession
                                         25

                                         26

                                         27

                                         28

                                              US_Active\114919284\V-1                    30
                                        Case 2:18-bk-20151-ER           Doc 4881 Filed 06/16/20 Entered 06/16/20 21:32:20          Desc
                                                                         Main Document    Page 38 of 38



                                          1 Dated: June 16, 2020                             MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
                                                                                             AND POPEO, P.C.
                                          2

                                          3
                                                                                      By: /s/ Paul J. Ricotta9
                                          4                                               Paul J. Ricotta
                                                                                          Daniel S. Bleck
                                          5
                                                                                             Counsel to UMB Bank, N.A., as Master
                                          6                                                  Indenture Trustee and Wells Fargo Bank,
                                                                                             National Association, as Indenture Trustee for
                                          7
                                                                                             the 2005 Bonds
                                          8

                                          9

                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11
         DENTONS US LLP




                                         12
           (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23
                                            9
                                              Pursuant to the Court’s Amended General Order 20-02, the Debtors (i) are unable to obtain the
                                         24 foregoing party’s holographic signatures due to a lack of required technology, (ii) obtained the

                                         25 party’s permission to sign this document on the party’s behalf, and (iii) will obtain and file the
                                            holographic signature required pursuant to LBR 9011-1(a) as soon as practicable. See In re
                                         26 Amended Procedures for Public Emergency Related to COVID-19 Outbreak, Amended General
                                            Order 20-02, at ¶ 7 (Bankr. C.D. Cal. Apr. 1, 2020); see also Third Amended General Order 20-
                                         27 02, at ¶ 1 (Bankr. C.D. Cal. May 28, 2020) (extending Amended General Order 20-02 through
                                            June 30, 2020).
                                         28

                                              US_Active\114919284\V-1                   31
